--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.50

[logo.jpg]
 
January 29, 2010


Mr. Ray Kolls
13809 Tributary Court,
Davidson, NC 28036




Dear Ray:


Reference is made to your Amended and Restated Employment Agreement with
Orthofix Inc. (the “Company”), dated December 6, 2007 (the “Agreement”).  As you
and the Company previously agreed and determined on November 3, 2009, you will
cease to serve as an officer and employee of the Company as of the close of
business on March 31, 2010 (the “Separation Date”).  This letter serves to
memorialize the terms that you and the Company have previously agreed regarding
your cessation of employment on the Separation Date.  All terms described herein
are subject to you continuing to work for the Company until the Separation
Date.  In the event that you voluntarily leave the employ of the Company prior
to the Separation Date, the agreements described in this letter shall be null
and void and your resignation from the Company shall be treated in accordance
with the terms of the Agreement.


As agreed, your cessation of employment on the Separation Date shall be treated
as a termination without “Cause” pursuant to Section 4.5 of the Agreement, and
this letter shall serve as a “Notice of Termination” by the Company as defined
under Section 4.8 of the Agreement.  Until the Separation Date, you will be paid
your regular salary, the Agreement will remain in effect, and you will continue
to serve as an employee of the Company (as well as in your capacity as Senior
Vice President, General Counsel and Corporate Secretary of the Company and
Orthofix International N.V.), all as required by and set forth in the Agreement.


As provided in your Agreement, this termination on the Separation Date entitles
you to the following on or after the Separation Date:


 
·
A cash severance payment in an amount equal to the “Base Amount” as defined in
the Agreement, as set forth in Section 5.1(b) of the Agreement (the “Severance
Payment”);



 
·
The ability to continue certain welfare benefit plans until the earlier of the
date that is twelve (12) months following the Separation Date (the “One Year
Anniversary Date”) or the date that you secure coverage from new employment (the
“New Coverage Date”), as set forth in Section 5.1(d) of the Agreement; and



 

--------------------------------------------------------------------------------

 


 
·
Accelerated vesting of your stock options and an extended post-termination
exercise period as set forth in Section 5.1(c) of the Agreement.



In addition, you and the Company agree that notwithstanding anything to the
contrary in the Agreement, and in consideration of the mutual agreements being
made pursuant to this letter, (i) prior to the Separation Date, you will receive
your bonus for the 2009 calendar year (which we expect to be approximately
$145,000), payable in the ordinary course at the same time bonuses are paid to
other executives of the Company, (ii) “Base Amount” for purposes of calculating
the Severance Amount described above shall equal $435,000, (iii) you will not be
entitled to a pro rata bonus payment for the 2010 calendar year, and (iv) your
right to receive reimbursement of outplacement services, as set forth in Section
5.1(e) of the Agreement, shall be reduced from $25,000 to $13,000.


Notwithstanding the foregoing and the terms of Section 5.1(d) of the Agreement,
the Company hereby agrees that, to the extent you have not secured health
coverage from new employment by the One Year Anniversary Date, the Company will
permit you to continue to receive, and shall pay the cost of, COBRA health
coverage under the Company’s health plan following the One Year Anniversary Date
until the earlier of (a) the date that is eighteen (18) months following the
Separation Date (the “Eighteen Month Anniversary Date”) or (b) the New Coverage
Date, provided, however, that you and your eligible dependents must continue to
make any required co-payments, deductibles, premium sharing or other
cost-splitting arrangements you were otherwise paying immediately prior to the
Separation Date and nothing herein shall require the Company to be responsible
for such items.  In addition, notwithstanding the terms of Section 5.1(d) of the
Agreement, the Company hereby agrees that, to the extent you have not secured
health coverage from new employment by the Eighteen Month Anniversary Date (at
which time you will no longer be eligible to receive COBRA health coverage under
the Company’s health plan), the Company shall, until the earlier of the New
Coverage Date or the date that is two (2) years following the Separation Date,
reimburse you for the lesser of (x) your out-of-pocket monthly cost to obtain
substantially similar health coverage from a third party provider or (y) $2,000
per month.


In consideration for the additional consideration and benefits being provided to
you by the Company as described in this letter (including in the preceding
paragraph), you, the Company, and Orthofix International N.V. each hereby agree
that, if you continue to work for the Company until the Separation Date, then
notwithstanding the terms of Section 5.1(c) of the Agreement and the terms of
your stock option award agreements, each of your Orthofix International N.V.
stock options (which in such event will become vested in full on March 31, 2010
to the extent not already vested) shall expire, and shall no longer be
exercisable, on the earlier of (i) March 31, 2015 or (ii) the date that such
stock option would otherwise have expired by its original terms had your
employment not terminated.


Following your Separation Date, upon the Company’s reasonable request and your
future willingness to provide such services, you may provide consulting services
to the Company to advise on certain litigation-related matters.  The Company
will reimburse you at the rate of $300 per hour for such consulting services,
plus any reasonable and documented travel-related or other out-of-pocket
expenses (which shall not exceed $1,500 without the prior written consent of the
Company) you incur.  In addition, the Company shall agree to indemnify you in
connection with the rendering of such consulting services pursuant to a
customary indemnification agreement in a form acceptable to you and the Company.


 
2

--------------------------------------------------------------------------------

 


We understand you desire to avoid the imposition of tax under Section 409A of
the Internal Revenue Code, as amended (the “Code”).  As such, you are required
to wait six months and one day from the Separation Date (the “Payment Date”) to
receive the Severance Payment.  In addition, as required by Section 5.1(e) of
the Agreement, if you desire to continue welfare coverage in any plan other than
medical or dental, you must pay the full cost of continuation of such benefits
until the Payment Date, at which time the Company will reimburse you for the
difference between the full cost and the costs you were paying for such coverage
prior to the Separation Date.  You also understand that your receipt of the
Severance Payment and other benefits under the Agreement are contingent on your
signing (and not revoking) a release in the form attached hereto as Exhibit A on
or after the Separation Date (the “Release”).  We will pay you the Severance
Payment on the Payment Date only if prior to the Payment Date you have signed
and returned to the Company the Release and the applicable revocation period has
expired.  We will have no obligation to pay you the Severance Payment or provide
you the other benefits if you do not sign the Release by the Payment Date and if
the applicable revocation period has not expired by the Payment Date.  The
payments described in this letter (the “Payments”) are intended by you and the
Company to comply with Section 409A of the Code, and the guidance and Treasury
Regulations issued thereunder to the extent applicable thereto, and this letter
will be interpreted and construed consistent with this intent.  Notwithstanding
the foregoing, the Company will not be required to assume any increased economic
burden in connection with the Payments.  The Company does not represent or
warrant that the Payments will comply with Section 409A of the Code or any other
provision of federal, state, or local law.  Neither the Company, nor any parent
or affiliate, nor its or their respective directors, officers, employees or
advisers (collectively, the “Parent Group”) will be liable to you (or to any
other individual claiming a benefit through you) for any tax, interest, or
penalties you might owe as a result of the Payments, and no member of the Parent
Group shall have any obligation to indemnify or otherwise protect you from the
obligation to pay any taxes pursuant to Section 409A of the Code.


At this time, we also would remind you of your non-competition,
non-solicitation, confidentiality and other obligations under the
Agreement.  For the avoidance of doubt, nothing in this letter limits or alters
your post-termination obligations to the Company and its affiliates under
Section 6 of the Agreement or otherwise, all of which will remain in effect in
accordance with the Agreement following the date hereof and the Separation Date.


The Company hereby agrees that it will pay up to $10,000 (which amount includes
bills already reimbursed by the Company and/or Orthofix International N.V. on
this matter) in reasonable, documented legal fees and expenses of your counsel
in connection with your review of this letter (including the consulting
arrangement contemplated above and any related ancillary agreements).


 
3

--------------------------------------------------------------------------------

 


Please indicate your agreement and acknowledgment to the above by signing where
indicated below and returning a copy to me.  Your signature below will also
constitute resignation by you, as of the Separation Date, from all officer and
director positions with the Company or any of its parents or affiliates, as
required by the Agreement.


Sincerely,


Orthofix Inc.

 
 
/s/ Alan W. Milinazzo
 
Alan W. Milinazzo
 
President and Chief Executive Officer
     
Acknowledged and Accepted:
         
/s/ Raymond C. Kolls
 
Raymond C. Kolls
 
Dated: January 29, 2010
 





cc: Thomas P. Desmond at Vedder, Price, Kaufman & Kammholz, P.C.


 
4

--------------------------------------------------------------------------------

 


EXHIBIT A
 


 
RELEASE
 
In exchange for the consideration set forth in the Amended and Restated
Employment Agreement, dated as of December 6, 2007, by and among Orthofix Inc.
(the “Company”) and myself (the “Employment Agreement”), as amended and
supplemented by that certain letter agreement between the Company and myself
dated January 29, 2010 (the “Letter Agreement”), the respective terms of which
are incorporated herein by reference, I, Raymond C. Kolls, am entering into this
Release Agreement (this “Release”) for good and valuable consideration as
required by the Employment Agreement, and agree as follows:
 
1.           GENERAL RELEASE.
 
(a)           On behalf of myself, my heirs, executors, successors and assigns,
I irrevocably and unconditionally release, waive and forever discharge the
Company, its members, divisions, subsidiaries, affiliates and related companies,
including the Company Group (as defined below), or any member of the Company
Group, and their present and former agents, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, actions, causes of action,
costs, fees and all liability whatsoever, whether known or unknown, fixed or
contingent, suspected or unsuspected (collectively, “Claims”), which I had,
have, or may have against Releasees relating to or arising out of my employment
by or separation from the Company and its direct and indirect subsidiaries and
parents (collectively, the “Company Group”), up to and including the date of
execution of this Release, other than my right to receive the Severance Payment
and other benefits and consideration described in the Letter Agreement.  This
Release includes, without limitation: (i) claims at law or equity or sounding in
contract (express or implied) or tort, including but not limited to claims under
the Employment Agreement; (ii) claims arising under any federal, state or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran or military status, sexual orientation or any
other form of discrimination, harassment or retaliation (including, without
limitation, the Civil Rights Act of 1866, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Unruh Civil Rights Act, or any other
federal, state or local laws, regulations and ordinances governing
discrimination, harassment or retaliation in employment; and the right to bring
demands, complaints, causes of action, and claims under any other federal,
state, local or common law, statute, regulation or decision); (iii) claims
arising under the Employee Retirement Income Security Act; or (iv) any other
statutory or common law claims related to my employment with the Company or my
separation from the Company.  I further covenant not to sue any of the Releasees
with respect to any matters released hereby.
 


 
5

--------------------------------------------------------------------------------

 


(b)           This Release does not include a release of any rights and claims
to any benefits to which I might be entitled under the terms of any employee
benefit plan maintained by the Company, or any member of the Company Group, in
which I am a participant.  This release also does not include a release or
waiver of any rights or claims I have, or might subsequently have (i) under the
Indemnity Agreement between Orthofix International, N.V. and me or (ii) in my
capacity as a stockholder of Orthofix International N.V.  In addition, this
Release shall not release the Company from its continuing obligation to honor
the terms of the Employment Agreement and the Letter Agreement.  However, this
Release shall remain in full force and effect regardless of any claim by me that
the Company failed to honor the terms of the Employment Agreement or the Letter
Agreement.  In the event of any such dispute, my sole remedy against the Company
shall be to enforce the terms of the Employment Agreement and the Letter
Agreement. I am also not waiving, and nothing in this Release is intended to
waive, any right to coverage under any directors and officers insurance
coverage, if any, or any employed lawyers insurance coverage provided by the
Company, the Company Group, or any member of the Company Group, to which I might
be entitled.  I am also not waiving, and nothing in this Release is intended to
waive any claims I may have for unemployment insurance or workers’ compensation
benefits, state disability compensation, claims for any vested benefits under
any Company-sponsored benefit plan, or any claims that, as a matter of law, may
not be released by private agreement.  I am also not waiving, and nothing in
this Release is intended to waive, any claims relating to the validity or
enforceability of this Release; or any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (the “EEOC”) or the
National Labor Relations Board (“NLRB”); provided, however, that I shall not be
entitled to recover any monetary damages or to non-monetary relief if the EEOC
or NLRB were to pursue any claims relating to my employment with the Company.
 
EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS AGREEMENT, I WILL
WAIVE ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL
CLAIM AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR
RELATES TO MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND
INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT.
 
(c)           I acknowledge that different or additional facts may be discovered
in addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.  I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys' fees incurred as a result of any such assignment or transfer.
 


 
6

--------------------------------------------------------------------------------

 


(d)           I acknowledge that I have been given an opportunity of twenty-one
(21) days to consider this Release, but I may voluntarily waive that period by
signing it earlier, and I acknowledge that I am being advised herein to consult
with legal counsel of my own choosing prior to executing this Release.  I
understand that for a period ending at the end of the seventh calendar day
following my execution of this Release (“Revocation Period”), I shall have the
right to revoke this Release by delivering a written notice of revocation to
Robert S. Vaters, Orthofix Inc., Chief Financial Officer, 800 Boylston Street,
15th Floor, The PRU Tower, Boston, MA 02199 no later than the end of the seventh
calendar day after I sign this Agreement.  I understand and agree that this
Release will not be effective and enforceable until after the Revocation Period
expires without revocation, and if I elect to exercise this revocation right,
this Release shall be voided in its entirety, and the Company shall be relieved
of all obligations under this Release and certain or all obligations under the
Employment Agreement and the Letter Agreement as provided respectively
therein.  This Release shall be effective on the eighth calendar day after it is
executed by me (“Effective Date”) provided it has not been previously revoked as
provided herein.


2.           I agree to keep this Release and its terms completely confidential;
however, I may disclose the terms of this Release to my spouse, accountants, tax
advisors, attorneys, or as otherwise required by law.  I agree not to disclose,
publish or use any confidential information of the Company Group, except as the
Company directs or authorizes unless required by law to do so.  I also agree
that I will take all reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of confidential information of the Company
Group, and I will immediately notify the Company in the event of any
unauthorized use or disclosure of the Company Group’s confidential information
of which I become aware.  I agree that the obligations set forth in this
paragraph do not supersede, but are in addition to, any previous confidentiality
obligations, including those under the Employment Agreement.  The
confidentiality provisions set forth in this Release and the Employment
Agreement are contractual and their terms are material to this Release.
 
3.           I agree that I have not made and shall not make, publicly or
privately, any critical or negative comments to the media or any significant
critical or negative comments to any other person (including future or
prospective employees) regarding any of the Releasees.
 
4.           I understand it is my choice whether or not to enter into this
Release and that my decision to do so is voluntary and is made knowingly.
 
5.           I represent and acknowledge that in executing this Release, I do
not rely, and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.
 
6.           I also represent and warrant that, as of the date hereof, I have
delivered to the Company all documents and materials in my possession or control
that are required to be returned to the Company under Section 6.5 of the
Employment Agreement.
 
7.           The Company and I agree that this Release shall be binding on us
and our heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of our heirs, administrators,
representatives, executors, successors and assigns.
 
 
7

--------------------------------------------------------------------------------

 


8.           This Release shall be interpreted under and governed by the laws of
the State of North Carolina.  The Company and I agree that the language of this
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either party.
 
9           The Company and I agree that should that any provision of this
Release be determined to be illegal or invalid, the validity of the remaining
provisions will not be affected and any illegal or invalid provision will be
deemed not to be a part of this Release.
 
10.         The Company and I agree that this Release may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall be deemed one and the same instrument.




(Remainder of this page intentionally left blank)


 
8

--------------------------------------------------------------------------------

 


Please read carefully as this document includes a General Release of claims.
 
As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.


 

 
/s/ Raymond C. Kolls
   
Raymond C. Kolls
         
Date: 
January 29, 2010
 



 
Accepted and Acknowledged:
 
ORTHOFIX INC.
 
By:
/s/ Alan W. Milinazzo
       
Title: 
President and Chief Executive Officer
       
Date:
January 29, 2010
 








 
SIGNATURE PAGE TO KOLLS RELEASE AGREEMENT
 


9

--------------------------------------------------------------------------------
